DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed January 3, 2022 with regard to the rejection of claims 13-15 under 35 U.S.C 102 have been fully considered but they are not persuasive.  
On pages 7-10, Applicant argues that Wan et al. fails to explicitly disclose or suggest an environmental signature module comprising a plurality of sensors of a mobile device to detect characteristics of an environment a mobile device is physically present within and a signature creation module to create and store a signature comprising data descriptive of characteristics of the environment based on date provided by the plurality of sensors.  Examiner however, respectfully disagrees because Wan et al. in paragraph [0020] clearly discloses a mobile device having a plurality of sensors (e.g., audio sensors, accelerometers), used for the purpose of augmenting data in capturing the context representation of a room.  Therefore, Wan discloses Applicant’s invention as claimed.
On pages 10-11, Applicant argues that Mildrew fails to explicitly disclose a method comprising detecting, with a plurality of sensors, characteristics of an environment, in real time, the device is present within, wherein the plurality of sensors includes a rangefinder that measures distance to objects around the device.  Examiner however, disagrees because Mildrew discloses in paragraph [0060] capturing a 3D model of an area with one or more 3D capture devices including a LIDAR.  Though not explicitly recited, one with ordinary skill understands that LIDAR stands for Light Detection and Ranging. As indicated in the previous Office action, Mildrew further discloses comparing the detected characteristics of the environment with a plurality of signatures within a look-up table (i.e., remote database), each signature descriptive of a distinct environment (paragraph [0083]); and providing an indication (via a tag) to a viewer on a display device, data descriptive of the environment (paragraph [0084]).  Therefore, Mildrew discloses Applicant’s invention as claimed.
.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wan et al. U.S. Patent Application Publication No. 2018/0184265 (hereinafter Wan).
Regarding claim 9, Wan discloses an environment signature module comprising a plurality of sensors of a mobile device (paragraph [0020]; “The systems and methods beneficially fuses data from sensors frequently carried by portable electronic devices (e.g., audio sensors, accelerometers) to augment the WiFi data in capturing the context representation of a room and leverage that to automatically propagate labels or merge rooms.”) to detect characteristics of an environment a mobile device is physically present within (“an ambient audio profile of a room is likely to be unique across different rooms and may be used as a signature to identify physical rooms. Newly found virtual rooms that share the same audio signature with a physical room may then be merged or labeled automatically without user input. Similarly, fusing accelerometer data, different virtual rooms detected during the period of time when the portable electronic device is stationary may be merged automatically, or even labeled accordingly if the stationary time window overlaps with the detection of a physical room with high confidence.”); a signature creation module to create and store a signature comprising data descriptive of characteristics of the environment based (paragraph [0030]); a tag creation module to receive input describing a tag to be associated with the signature (semantic tag; paragraph [0020]); and a comparison 
Regarding claim 10, Wan discloses an environment signature module comprising a weighting module to apply a weight to the detected characteristics of each of the plurality of sensors (paragraph [0056]; by providing additional environmental data).
Regarding claim 11, Wan discloses an environment signature module comprising a threshold module to apply a threshold to determine whether the signatures match the currently detected characteristics of the environment (paragraph [0021]).
Claims 13-15 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mildrew et al. U.S. Patent Application Publication No. 2018/0184265 (hereinafter Mildrew).
Regarding claim 13, Mildrew discloses a method of determining a location of a device comprising: detecting, with a plurality of sensors, characteristics of an environment, in real time, the device is present within, wherein the plurality of sensors includes a rangefinder (i.e., LIDAR) that measures distance to objects around the device (paragraph [0060]); comparing the detected characteristics of the environment with a plurality of signatures within a look-up table (i.e., remote database) based on data from the rangefinder, each signature descriptive of a distinct environment (paragraph [0083]); and providing an indication (via a tag) to a viewer on a display device, data descriptive of the environment based on data from the rangefinder (paragraph [0084]).
Regarding claim 14, Mildrew discloses a method wherein providing an indication to a viewer on a display device includes providing, via a camera on the device, video to the user and a visual cue overlaying the video indicative of the depth of any objects within the video (paragraph [0060] and Figure 3).
Regarding claim 15, Mildrew discloses a method wherein the plurality of sensors comprises  a microphone; a barometer; a time and date reader; a camera; a fingerprint reader; an iris reader; 19WO 2020/076303PCT/US2018/055006 a thermometer; an accelerometer; a speedometer; a wireless network antenna; or combinations thereof (paragraph [0060]).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mildrew.
Regarding claim 20, Mildrew discloses a method wherein modifying the overlay image of the object presented to the viewer of the display device comprises highlighting or changing a color, shape or size of the overlay image based on predetermined criteria, but fails to explicitly disclose changing a color of the overlay image based on the distance the object is to the camera of the device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to change a color of the overlay image based on the distance the object is to the camera of the device in order to highlight a tag for the purpose of indicating information to the user, such as to indicate that clicking a tag will cause an action, since doing so would yield predictable results.
Claims 1, 5-8, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. U.S. Patent Application Publication No. 2018/0184265 (hereinafter Wan) in view of Lee et al. U.S. Patent Application Publication No. 2015/0339098 (hereinafter Lee).
Regarding claim 1, Wan discloses a mobile device (122), comprising: a sensor (e.g., audio sensors, accelerometers; paragraph [0020]); a processor to: receive data from a sensor (104) descriptive of an environment in which the mobile device is present (paragraph [0027]); with an environment signature module, create a signature of the environment defining the characteristics of the environment (paragraph [0020]; “an ambient audio profile of a room is likely to be unique across different rooms and may be used as a signature to identify physical rooms. Newly found virtual rooms that share the same audio signature with a physical room may then be merged or labeled automatically without user input. Similarly, fusing accelerometer data, different virtual rooms detected during the period of time when the portable electronic device is stationary may be merged automatically, or even labeled accordingly if the stationary time window overlaps with the detection of a physical room with high confidence.”); and presenting to a user, a location identifier based on a comparison between the signature and the currently sensed characteristics of the environment and visual cues indicating objects proximate to the mobile device (paragraphs [0062] and [0101]), but fails to explicitly disclose presenting said data on an external device.
Lee discloses the well-known technique of “mirroring” which is used for the purpose of presenting data from a mobile device onto an external display (paragraph [0118]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate mobile device mirroring into the apparatus of Wan since doing so would have yielded predictable results.
Regarding claim 5, Wan discloses a mobile device wherein the sensor is a microphone and wherein noise detected by the microphone is compared to noise characteristics defined by the signature (paragraph [0060]).
Regarding claim 6, Wan discloses a mobile device wherein the signature is associated with a tag (i.e., semantic label) describing the environment (paragraphs [0039] and [0069]).
Regarding claim 7, Wan discloses a mobile device wherein the sensor comprises a microphone; a barometer; a camera; a thermometer; an accelerometer; a speedometer; a wireless network antenna; or combinations thereof (paragraphs [0029] and [0030]).
Regarding claim 8, Wan discloses a mobile device wherein the comparison between the signature and the currently sensed characteristics of the environment comprises adding a weight to a characteristic of the environment (paragraph [0056]; by providing additional environmental data).

Regarding claim 16, Wan discloses a mobile device wherein the mobile device comprises a remotely controlled device (paragraphs [0042], [0048], [0059], [0084]).
Claims 1-4, 6, 7, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mildrew in view of Lee et al. U.S. Patent Application Publication No. 2015/0339098 (hereinafter Lee).
Regarding claim 1, Mildrew discloses a mobile device, comprising: a sensor (paragraph [0060]); a processor to: receive data from a sensor descriptive of an environment in which the mobile device is present (paragraph [0083]); with an environment signature module, create a signature of the environment defining the characteristics of the environment (paragraph [0083]); and presenting to a user, a location identifier based on a comparison between the signature and the currently sensed characteristics of the environment and visual cues indicating objects proximate to the mobile device (paragraph [0084]), but fails to explicitly disclose presenting said data on an external device.
Lee discloses the well-known technique of “mirroring” which is used for the purpose of presenting data from a mobile device onto an external display (paragraph [0118]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate mobile device mirroring into the apparatus of Wan since doing so would have yielded predictable results.
Regarding claim 2, Mildrew discloses a mobile device wherein the sensor is a rangefinder that detects the distance from the mobile device to objects in the environment (Mildrew discloses in paragraph [0060] capturing a 3D model of an area with one or more 3D capture devices including a LIDAR.  Though not explicitly recited, one with ordinary skill understands that LIDAR stands for Light Detection and Ranging).

Regarding claim 4, Mildrew discloses a mobile device wherein the visual cues are visually adjusted as the device moves within the environment (paragraph [0155]).
Regarding claim 5, Mildrew discloses a mobile device wherein the sensor is a microphone and wherein noise detected by the microphone is compared to noise characteristics defined by the signature (paragraph [0060]).
Regarding claim 6, Mildrew discloses a mobile device wherein the signature is associated with a tag describing the environment (paragraph [0084]).
Regarding claim 7, Mildrew discloses a mobile device wherein the sensor comprises a microphone; a barometer; a camera; a thermometer; an accelerometer; a speedometer; a wireless network antenna; or combinations thereof (paragraph [0060])
Regarding claim 16, Mildrew discloses a mobile device wherein the mobile device comprises a remotely controlled device (paragraph [0084]).
Regarding claim 17, Mildrew as modified by Lee fails to explicitly disclose a mobile device comprising a motor to move the mobile device within an environment.  One of ordinary skill would recognize that a user having a mobility disability might require a motorized device for the purpose of navigating through an environment.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a motorized mobile device in order to facilitate mobility to a disabled user through an environment.
Regarding claim 18, Mildrew discloses a mobile device comprising a first-person view (FPV) camera on the mobile device to navigate the mobile device within the environment (paragraphs [0045] and [0058]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniell L Negron whose telephone number is (571)272-7559. The examiner can normally be reached Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELL L. NEGRON
Primary Examiner
Art Unit 2699


/Daniell L Negron/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        March 23, 2022